Citation Nr: 0423808	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-08 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance or on account of being 
permanently housebound.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
render him unable to dress or undress himself, keep himself 
ordinarily clean and presentable, feed himself, attend to the 
wants of nature or protect himself from hazards or dangers 
incident to his daily environment.  

2.  The veteran does not require frequent need of adjustment 
of any special prosthetic or orthopedic appliances and is not 
required to stay in bed due to any service-connected 
disability.

3.  The veteran is not substantially confined to his house or 
immediate premises due to a service-connected disability or 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation on account of a 
need for regular aid and attendance or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 
2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a June 2002 letter, prior to the initial denial of the 
claim, the RO informed the veteran of the elements of a 
successful claim for special monthly compensation on account 
of a need for regular aid and attendance or housebound 
status, and notified the veteran of the evidence needed to 
substantiate his claims, the evidence VA would attempt to 
obtain, and the evidence which he himself should submit in 
support of his claims or identify so that VA might assist 
him.  The veteran was then given contact information if he 
had questions about his claims.  As such, VA has fulfilled 
the duty to notify the veteran pursuant to the VCAA.

VA obtained reports by a private physician concerning the 
veteran's need for aid and attendance and his ability to 
leave his home.  In addition, the veteran was afforded a VA 
aid and attendance/housebound examination.  The veteran and 
his representative have not identified any additional 
relevant evidence.  As such, VA has fulfilled the duty to 
assist the veteran pursuant to the VCAA.

II.  Legal Criteria

Special monthly compensation is payable if a veteran, due to 
service-connected disability or disabilities, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  The criteria 
for determining that a veteran is so helpless as to be in 
need of aid and attendance are contained in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.350(b)(3) (2003).

38 C.F.R. § 3.352(a) (2003) provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determination that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Special monthly compensation is also payable if a veteran has 
a service-connected disability rated as total and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more or (2) by reason 
of service-connected disability or disabilities is 
permanently housebound.  For the purposes of this subsection, 
the requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to a service-
connected disability or disabilities, which it is reasonably 
certain will remain throughout such veteran's lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); see also 38 C.F.R. 
§ 3.350(i) (2003).

III.  Factual Background and Analysis

The veteran contends that he needs the regular assistance of 
another person with activities of daily living due to the 
following service-connected disabilities:  post-traumatic 
osteoarthritis of the right hip, evaluated as 10 percent 
disabling; post-traumatic osteoarthritis of the right knee, 
evaluated as 10 percent disabling; status post left total 
knee replacement, evaluated as 30 percent disabling; 
residuals of a shell fragment wound to the right thigh, 
Muscle Group XV, evaluated as 20 percent disabling; residuals 
of a shell fragment wound to the left thigh, Muscle Group 
XVII, evaluated as 10 percent disabling; post-traumatic 
osteoarthritis of the right ankle, evaluated as 10 percent 
disabling; and a scar residual to a shell fragment wound to 
the scrotum, noncompensably disabling.

At a VA general medical examination in December 2000, the 
veteran complained of problems with aching in his right leg 
from the hip to the ankle and reported that he used a heating 
pad mostly on his right ankle for temporary symptomatic 
relief.  He also reported that for about three years, he had 
walked with a cane recommended by his family doctor around 
the house and in public.  On many occasions, he avoided going 
to the grocery store or the mall for fear of aggravating his 
right leg.  At times his right leg from the hip to the ankle, 
including the knee, was all stiff when he got out of bed in 
the morning and it took him about four hours to get loose and 
move around better.  The examiner noted that the veteran had 
no steps in his home and was able to manage the three steps 
in his church with caution and that such did not seem to 
aggravate his leg.  The December 2000 VA examination report 
also included note of other health concerns to include 
diabetes mellitus, under good control, and that the veteran 
was morbidly obese.

On examination in December 2000, the veteran had a shuffling 
gait and poor confidence without the cane.  He could walk on 
his heels but only for a short distance with a balance 
problem.  Toe walking or tandem walking was difficult with an 
unsure gait.  He could half-squat while holding on to the 
table with bilateral hip, knee, and ankle discomfort.  There 
was tissue muscle loss over the scar in the posterior medial 
aspect of the right inner thigh.  Muscle strength in the legs 
was 4/5 with poor muscle tone secondary to deconditioning.  
Both knees had full active and passive range of motion.  
There was bony irregularity of the left knee postoperatively.  
No joint tenderness or instability of either knee was 
elicited.  The ankles showed pitting edema, and right ankle 
palpation revealed moderate bony hypertrophy compared to the 
left.  Both ankles had full active and passive range of 
motion and good strength to resistance.  There were two plus 
varicosities, both superficial and deep, in both lower 
extremities.  The pertinent diagnoses were: status post shell 
fragment wounds in various parts of the body; development of 
degenerative joint disease in right hip, right knee, and 
right ankle, secondary to abnormal gait; and status post left 
total knee replacement more likely than not related to 
abnormal gait of right leg, secondary to injuries sustained 
in military activity.

The claims file contains a June 2002 report of examination 
for housebound status or permanent need for regular aid and 
attendance.  The physician reported that the veteran had an 
unsteady gait, frequently fell, and frequently used a 
wheelchair.  The physician noted that the veteran could feed 
himself, shave, perform fine movements, and button clothes.  
Also noted was that the veteran had poor balance but could 
leave his home as needed, frequently needing a wheelchair to 
travel outside the home.  The examiner included note that the 
veteran also experienced hearing loss and that he had a loss 
of bladder control for which he wore a pad.  Diagnoses 
included morbid obesity, diabetes, lumbar radiculopathy, 
coronary artery disease, and hearing loss.  The physician 
checked that daily skilled services were not needed.  

In a January 2003 statement Dr. A. Stein, indicated that the 
veteran required a wheelchair and that he needed the 
assistance of another person to assist with service-connected 
disability.  No clinical findings were included in that 
statement.

At a VA aid and attendance or housebound examination in July 
2003, the veteran stated that he used a walker in his house 
and only used a wheelchair when he was in the hospital.  He 
could only walk a few steps with a cane, and he had a lot of 
difficulty with balancing.  He reported he had fallen at home 
and that a rescue squad came to lift him up.  He reported 
that he drove his wife when she needed to go shopping as she 
does not drive, but he did not get out of the car and had not 
been inside any store for two years due to his inability to 
walk.  The veteran drove his wife and himself to the 
examination.  His wife stated that the veteran got to the car 
using his walker and she helped him get into the car.  The 
examiner noted that the veteran is not bedridden.  The 
examiner reported that the veteran is not able to protect 
himself from the hazards of his daily environment because of 
aches and pains all over his body, especially in the lower 
extremities, and also noted that the veteran had poor balance 
and poor ambulation.  His gait could not be determined as he 
was unable to walk at the time of the examination.  He was 
able to feed himself and use an electric shaver but he needed 
assistance with dressing and bathing.  The examiner noted 
that the veteran left his house only to go to church, medical 
appointments, and the grocery store but, when he drove his 
wife to the grocery store, he stayed in the car.  The 
examiner recommended that the veteran use a wheelchair.

Upon consideration of the evidence of record concerning the 
veteran's physical status due to his service-connected 
disabilities of the lower extremities, the Board first notes 
that the evidence fails to show that the veteran is 
permanently housebound.  Albeit with difficulty ambulating 
and/or needing to use an assistive device, he is able to and 
in fact does leave his house on a regular basis, without any 
medical contraindications.  Therefore, he is not entitled to 
special monthly compensation on account of being permanently 
housebound.  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2003).

With regard to a need for regular aid and attendance, the 
physician noted in June 2002 that the veteran can feed 
himself, shave, perform fine movements, and button clothes, 
in effect performing activities of daily living coincident 
with taking care of his wants and needs without the 
assistance of another person.  That physician concluded that 
skilled daily assistance was not indicated in the veteran's 
case despite noting that the veteran had difficulty 
ambulating and used assistive devices to do so.  The VA 
examiner noted the veteran's poor ambulation, but also noted 
that, consistent with the veteran's own testimony and other 
medical evidence of record, that the veteran is able to 
ambulate using a cane, a walker or a wheelchair.  The 
veteran's difficulty in ambulation and in getting into and 
out of a motor vehicle is not sufficient, in and of itself, 
to show that he is so helpless as to be in need of regular 
aid and attendance of another person.  The Board also notes 
the statement made by the VA examiner that the veteran is 
unable to protect himself from the hazards of his daily 
environment due to aches and pains all over his body.  That 
examiner did not identify, however, any objective basis for 
such assessment.  The examiner noted no specific limitations 
attributable solely to service-connected disability that 
would demonstrate that the veteran is unable to cope with his 
normal everyday environment.  In fact the record shows that 
the veteran is able to do daily activities such as watching 
television or reading, and, as stated, to leave his house to 
take his wife shopping or go to church.  The Board again 
emphasizes that the veteran is also not bedridden and that 
his own testimony and the medical evidence are consistent in 
showing that he retains the ability to dress himself and keep 
himself ordinarily clean and presentable, to feed himself, 
and to attend to the wants of nature.  Finally, there is no 
evidence in the claims file that assistance is actually 
recommended to the veteran; instead even the VA examiner 
recommended only that the veteran use a wheelchair to assist 
with the limitations resulting from his lower extremity 
problems.  Therefore, the Board concludes that the 
requirements for special monthly compensation on account of a 
need for regular aid and attendance have not been met.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b)(3), 
3.352(a) (2003).  As the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance or on account of being 
permanently housebound is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



